JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination on Remand Final Scope Ruling—Antidumping Duty Order on Cylindrical Roller Bearings and Parts Thereof From Japan—Regarding a Certain Cylindrical Roller Bearing Produced by Koyo Seiko Co., Ltd., and Imported by Koyo Corporation of U.S.A. (A-588-804) (“Remand Results”), issued pursuant to Torrington Co. v. United States of America, Slip Op. No. 99-63, 1999 WL 507619 (CIT July 14, 1999), and Commerce having complied with the Court’s remand, it is hereby
Ordered that the Remand Results filed by Commerce on March 30, 2000 are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.